Name: Commission Regulation (EC) No 140/2002 of 25 January 2002 establishing the forecast supply balances for cereal products and dried fodder for the smaller Aegean islands for 2002 and amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific supply arrangements
 Type: Regulation
 Subject Matter: trade;  plant product;  cooperation policy;  regions of EU Member States;  agricultural activity;  foodstuff
 Date Published: nan

 Avis juridique important|32002R0140Commission Regulation (EC) No 140/2002 of 25 January 2002 establishing the forecast supply balances for cereal products and dried fodder for the smaller Aegean islands for 2002 and amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific supply arrangements Official Journal L 024 , 26/01/2002 P. 0009 - 0010Commission Regulation (EC) No 140/2002of 25 January 2002establishing the forecast supply balances for cereal products and dried fodder for the smaller Aegean islands for 2002 and amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific supply arrangementsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 4 thereof,Whereas:(1) Commission Regulation (EEC) No 2958/93(3), as last amended by Regulation (EC) No 1802/95(4), lays down the common detailed rules for implementing Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products to smaller Aegean islands, and pursuant to Article 3 of Regulation (EEC) No 2019/93, the amount of aid for this supply.(2) For the purposes of applying Article 2 of Regulation (EEC) No 2019/93, Commission Regulation (EC) No 3175/94(5), as last amended by Regulation (EC) No 2810/2000(6), establishes for 2001 the forecast supply balances for cereals and dried fodder. The forecast supply balances should be established for 2002. Regulation (EC) No 3175/94 should therefore be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Joint Committee of the relevant management committees,HAS ADOPTED THIS REGULATION:Article 1Pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balance for cereal products and dried fodder for the smaller Aegean islands originating in the rest of the Community in 2002 shall be as set out in the Annex hereto.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 184, 27.7.1993, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 267, 28.10.1993, p. 4.(4) OJ L 174, 26.7.1995, p. 27.(5) OJ L 335, 23.12.1994, p. 54.(6) OJ L 326, 22.12.2000, p. 20.ANNEXForecast supply balance for cereal products and dried fodder for the smaller Aegean islands for 2002>TABLE>Groups A and B are defined in Annexes I and II to Regulation (EEC) No 2958/93.